Citation Nr: 9918492	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-24 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chronic left pleuritis.  

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim for entitlement to 
service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Wife




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
January 1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claims 
seeking entitlement to service connection for tuberculosis 
and an increased (compensable) rating for chronic left 
pleuritis.  The veteran did not appeal the decision regarding 
tuberculosis within one year and it became the last final 
decision regarding such issue.  See 38 U.S.C.A. § 7105 (West 
1991).  An appeal to the denial of the increased rating issue 
was filed by the service representative.

During the course of the appeal, the veteran's claims folder 
was transferred to the RO in Roanoke, Virginia. 

In November 1995, the RO denied the veteran's claim for 
entitlement to service connection for tuberculosis.  
Thereafter, the veteran appealed and the RO developed the 
issue as whether new and material evidence had been submitted 
in order to reopen the claim of entitlement to service 
connection for tuberculosis.  

After his October 1995 RO hearing, the veteran indicated on 
several occasions that he wanted another hearing.  However, 
his representative clarified in November 1998 that the 
veteran no longer wished an appearance before the Board or RO 
personnel with regard to the appellate issues.  

The veteran's claim was initially before the Board in October 
1996, at which time it was remanded for additional 
development.  

The issue of entitlement to an increased (compensable) rating 
for chronic left pleuritis will be addressed in the REMAND 
portion of this decision.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for tuberculosis in October 1994.  This decision is final.

2.  Evidence submitted subsequent to the October 1994 RO 
denial bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
tuberculosis. 

3  The claim for service connection for tuberculosis is 
plausible.

4.  The veteran's tuberculosis was first manifested in 
service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1994 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for tuberculosis is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

2.  The claim for service connection for tuberculosis is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  Service connection for tuberculosis is warranted.  
38 U.S.C.A. §§  1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was 
hospitalized and treated from November 1949 to January 1950.  
Diagnosis upon admission was hydrothorax, cause undetermined, 
left.  Another diagnosis provided was spontaneous pleural 
effusion, left chest, to rule out pulmonary tuberculosis.  On 
November 17 and 18, the veteran had fluid removed from his 
chest.  On November 30, it was noted that the etiology of the 
veteran's condition was unclear, in that it could be a 
neoplasm or tuberculosis.  At the veteran's separation 
examination from January 1950, the veteran's lungs, chest, 
and chest x-ray were all negative. 

The veteran underwent a VA examination in September 1950.  
Diagnosis was chronic pleuritis, left lower chest.  At that 
time service connection was established for pleuritis, 
chronic, left.

The veteran underwent a VA examination in November 1955.  
Diagnosis was "chest negative clinically, pleural 
organization, left costophrenic sulcus, minimal."

A letter from Dr. W. F. dated March 1994 was submitted.  He 
stated that the veteran was seen with symptoms including 
diminished breath sounds in the right base with rales, and a 
probably pleural effusion on the right.  The veteran 
commented that he had similar problems in 1949, when he had 
two quarts of fluid removed.  

Private hospital records show that the veteran was taken to 
an emergency room in March 1994 where he underwent a 
thoracentesis on the right side.  The examiner's impression 
was right pleural effusion of unknown cause.  

In October 1994 the RO denied entitlement to service 
connection for tuberculosis.  The veteran was advised that 
month of the denial and afforded his appellate rights.  The 
rating decision also denied entitlement to a compensable 
rating for pleuritis.  In December 1994, the service 
representative filed a notice of disagreement only to the 
increased rating issue.

Evidence summarized subsequent to the October 1994 rating 
decision is summarized below:

Hospital records from the University of Pittsburgh Medical 
Center from April 1994, including operation records, show 
that the veteran underwent a bronchoscopy, exploratory 
thoracoscopy, removal of pleural fluid for culture and 
cytology, biopsy of the pleura, and partial pleurectomy in 
order to treat an idiopathic right pleural effusion.  One of 
the veteran's admitting diagnoses was possible tuberculosis 
with pleural granuloma and effusion.  

A letter from Dr. J. J. dated July 1995 was submitted.  He 
opined that it was highly likely that the pleural process 
that the veteran had in World War II was primary tuberculosis 
with pleural effusion that resolved spontaneously and stayed 
under control until it reactivated in 1994.  

A letter from Dr. L. A. dated December 1995 was submitted.  
He commented that the veteran's tuberculosis pleuritis from 
January 1994 had been completely treated and there was no 
evidence of residual.  He commented that it appeared likely 
that his exposure to tuberculosis occurred during his service 
in the Pacific.  He commented that the development of his 
pleuritis in 1949 may well be secondary to post-primary 
tuberculosis, and that reactivation of tuberculosis down the 
line given the lack of therapy was also expected.  He 
summarized his letter by stating that he believed that the 
two episodes of pleuritis in 1949 and 1994 were both related 
to tuberculosis.  

A letter from Dr. P. S. dated February 1996 was submitted.  
He stated how he had performed a bone marrow biopsy on the 
veteran, and how it was possible that the bone marrow could 
have been suppressed from a tuberculosis infection.  He 
stated that he did not have any direct evidence of that from 
his investigation, and that the test of time would be the 
most effective way to determine that.  He opined that if the 
tuberculosis had been effectively treated and the veteran's 
blood counts remained low, that this would not be a good 
explanation.  He also opined that if his counts recovered to 
normal, that a direct link between the tuberculosis and his 
low blood count was a strong possibility.  

The veteran underwent a VA examination in April 1998.  The 
examiner's relevant diagnosis was status post treatment for 
tuberculosis.  The examiner commented that the veteran's 
present condition was normal and that his lungs were clear.  
The examiner commented that the veteran's x-rays were normal 
and that there was not any evidence of any pulmonary 
tuberculosis at the current time.  The examiner concluded by 
saying that the veteran did not have pleuritis at this time, 
but indicated that the veteran said he had attacks of it 2-3 
times per year.  The examiner commented that the veteran had 
been treated for tuberculosis in 1994, but was now free of 
any tuberculosis according to physical examination and chest 
x-ray.  

In April 1999, the Board requested a Veterans Health 
Administration (VHA) opinion from the VA Medical Center in 
Wilmington, Delaware.  It was asked whether it was at least 
as likely as not that the veteran's pleuritis episode in 
service was actually untreated pulmonary tuberculosis that 
reactivated in 1994.

In May 1999, the staff pulmonologist at the Wilmington VA 
Medical Center responded to the Board's request.  He replied 
that it was at least as likely as not that the veteran's 
pleuritic episode in service was actually untreated 
tuberculosis that reactivated in 1994.  He commented that in 
November 1949, the veteran had a positive TB skin test, which 
meant that he had TB bacilli in his body.  He commented that 
the bacilli can stay dormant forever without causing disease 
until a conducive situation which compromises the body's 
defense against infection arises.  He stated that such 
situations include aging, neoplastic disease or 
immunosuppressive medical interventions like radiation 
therapy, all three of which the veteran had experienced, 
although it took him more than 40 years to develop this 
milieu.  The doctor stated as of now, there was consensus 
among experts that a patient with undiagnosed pleural 
effusion with positive TB skin test qualifies for full 
treatment for TB, in that the goal is to prevent 
reactivation.  The doctor commented that obviously this 
veteran did not receive that.  The doctor concluded that it 
was most reasonable to conclude that the veteran had primary 
tuberculosis which manifested as left pleuritis with effusion 
in 1949 and reactivated in 1994 as right pleuritis with 
effusion.  



Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim for entitlement to service 
connection for tuberculosis.

As noted above, in October 1994, the RO denied the veteran 
entitlement to service connection for tuberculosis.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for tuberculosis.  The veteran was denied 
entitlement to service connection for tuberculosis in October 
1994 because the service medical records were negative for 
complaint of or treatment for tuberculosis.  Since that time, 
a VHA opinion was submitted in May 1999 which opined that it 
was at least as likely as not that the veteran's pleuritic 
episode in service was actually untreated tuberculosis that 
reactivated in 1994. 

The May 1999 VHA opinion is new in that it is not merely 
cumulative of other evidence of record.  It is also material 
to the veteran's claim in that it provides a medical opinion 
that the veteran had tuberculosis in service and therefore 
addresses one of the central defects in the veteran's claim.  
Therefore, the May 1999 VHA opinion either by itself or in 
connection with the evidence already assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.  


Entitlement to service connection for tuberculosis.

When a claim is reopened, under Elkins and Winters, it must 
be determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In light of the fact that 
the veteran was hospitalized in 1994 with a right pleural 
effusion and possible tuberculosis and the fact that several 
physicians have opined that the veteran developed 
tuberculosis in service which reactivated in 1994, the 
veteran's reopened claim for entitlement to service 
connection for tuberculosis is well grounded pursuant to 
38 U.S.C.A. § 5107(a).

All relevant facts with respect to the veteran's claim have 
been properly developed and no further assistance to the 
veteran is required to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Under the applicable law and VA regulations, in order to 
establish service connection, the veteran must submit 
objective evidence that establishes that his current 
disability is the result of a disease or injury that either 
began in or was aggravated by active military service.  
38 U.S.C.A. § 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d) (1998).

The medical evidence shows that the veteran was hospitalized 
in service in November 1949 with spontaneous pleural effusion 
in the left chest.  He was never diagnosed with tuberculosis 
in service (although one treatment note from service opined 
that the etiology of the veteran's condition could be 
tuberculosis).  Post-service evidence shows that the veteran 
was hospitalized in March and April 1994 with a right pleural 
effusion and possible tuberculosis.  Dr. J. J. in July 1995 
and Dr. L. A. in December 1995 both opined that the veteran 
developed tuberculosis in service and that the right pleural 
effusion that the veteran developed in March 1994 was related 
to his tuberculosis.  

To clarify the etiology of the veteran's 1994 right pleural 
effusion, a VHA opinion was sought by the Board in April 
1999, which was completed and returned to the Board in May 
1999.  It concluded that it was at least as likely as not 
that the veteran's pleuritic episode in service was actually 
untreated tuberculosis that reactivated in 1994.  The doctor 
had the benefit of looking at the entire claims folder, 
including the service medical records, and commented that the 
veteran had a positive TB skin test in November 1949.  He 
further explained that this meant that the veteran had TB 
bacilli in his body.  Regarding the gap in time between the 
pleuritic episodes in 1949 and 1994, the doctor commented on 
how the bacilli could stay dormant forever without causing 
disease until a conducive situation arose.  He concluded that 
it was most reasonable to conclude that the veteran had 
primary tuberculosis which manifested as left pleuritis in 
1949 and reactivated in 1994 as right pleuritis with 
effusion.  

The VHA opinion that the veteran had tuberculosis in service 
and that his right pleural effusion in 1994 was related to 
such tuberculosis is of great weight and, together with the 
other medical evidence on point, outweighs the fact that a 
definitive diagnosis of tuberculosis was not made in service.  
Thus, the grant of service connection is warranted for 
tuberculosis. 


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for tuberculosis, 
the claim is reopened and found to be well grounded.

Entitlement to service connection for tuberculosis is 
granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is claiming that he is entitled to an increased 
(compensable) rating for his chronic left pleuritis.  The 
veteran's service-connected chronic left pleuritis was rated 
under Diagnostic Code 6810 using the old diagnostic criteria 
in effect prior to October 7, 1996 and under Diagnostic Code 
6845 using the new diagnostic criteria in effect on and after 
October 7, 1996.  

Ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 are not permitted to be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.96(a) (1998).  

As noted in its decision above, the Board granted the veteran 
entitlement to service connection for tuberculosis.  Thus, 
the veteran now has two service-connected respiratory 
disabilities.  Pursuant to 38 C.F.R. § 4.96, a single rating 
is to be assigned under the Diagnostic Code which reflects 
the dominant disability.  Inasmuch as the veteran's service-
connected tuberculosis has not yet been assigned an initial 
rating, it is not clear which disability is the dominant 
disability.  Thus, until the veteran's service-connected 
tuberculosis is rated, it is inextricably intertwined with 
the issue of an increased (compensable) rating for chronic 
left pleuritis.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 
12 Vet. App. 11 (1998).    

The question of an increased (compensable) rating for chronic 
left pleuritis can not be decided until the veteran's 
service-connected tuberculosis is rated by the RO.  Because 
the rating assigned for the veteran's service-connected 
tuberculosis might change the outcome of the veteran's claim 
about an increased (compensable) rating for his chronic left 
pleuritis (at the very least it can not be determined which 
disability is dominant pursuant to 38 C.F.R. § 4.96 until the 
service-connected tuberculosis is rated), the veteran's claim 
needs to be remanded in order to develop the inextricably 
intertwined claim.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  When the RO rates the veteran's 
service-connected tuberculosis and when the RO adjudicates 
the veteran's claim of an increased (compensable) rating for 
chronic left pleuritis, the RO should rate the veteran's 
disabilities under both the new and old schedular criteria 
for respiratory disabilities and apply the rating criteria 
most favorable to the veteran.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's service-
connected respiratory disabilities 
(including both his tuberculosis and 
residuals thereof and his chronic left 
pleuritis) that have not already been 
associated with the claims folder. 

2.  The RO should rate the veteran's 
service-connected tuberculosis and any 
residuals thereof.  This should include 
applying the most favorable diagnostic 
code under both old and new sets of 
diagnostic criteria, as appropriate.  The 
RO should take all steps to properly rate 
the veteran's tuberculosis including 
scheduling a VA examination if necessary.  
After the service-connected tuberculosis 
is rated, the veteran and his 
representative must be informed of the 
veteran's appellate rights and notified 
of all requirements for completing an 
appeal in accordance with the provisions 
of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.302 (1998).  These 
requirements include a timely notice of 
disagreement, a statement of the case, 
and a timely substantive appeal. 

3.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim of an increased 
(compensable) rating for chronic left 
pleuritis.  This should include applying 
the most favorable diagnostic code under 
both old and new sets of diagnostic 
criteria, as appropriate.  

The RO should then assign a single rating 
under the diagnostic code which reflects 
the predominant disability (for either 
tuberculosis or chronic left pleuritis) 
with elevation to the next higher 
evaluation where the severity of the 
overall disability warrants such 
elevation under the provisions of 
38 C.F.R. § 4.96.  In the event that the 
claim is not resolved to the satisfaction 
of the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case and they should be 
given an opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

